Citation Nr: 0025476	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Determination of initial disability evaluation for post-
traumatic stress disorder (PTSD) evaluated as 70 percent 
disabling from November 5, 1998, and 30 percent from December 
22, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel







INTRODUCTION

The veteran had active service from March 1968 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee in which the RO granted service 
connection and a 30 percent disability evaluation for the 
veteran's PTSD, effective December 22, 1997.  
The veteran appealed for the assignment of a higher initial 
rating for PTSD and in a February 2000 Decision Review 
Officer's Decision, a 70 percent disability evaluation was 
granted effective November 5, 1998.  On a claim for an 
original or an increased rating, a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this 
case, the veteran has indicated that he believes he is 
entitled to a 100 percent disability evaluation for PTSD.  
Accordingly, the veteran's appeal has not been resolved and 
is still pending before the Board.   


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to November 5, 1998, the veteran's PTSD was 
manifested by not more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms which include chronic sleep impairment, 
without evidence of occupational and social impairment with 
reduced reliability and productivity. 

3.  From November 5, 1998 the veteran's PTSD has been 
manifested by not more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, and 
impaired impulse control, without evidence of total 
occupational and social impairment. 

4.  The veteran is employed on a full time basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from December 22, 1997, to November 5, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125-4.132, Diagnostic Code 9411 
(1999).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD from November 5, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.125-4.132, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, by rating decision dated in August 1998, the RO 
granted the veteran service connection and a 30 percent 
disability evaluation for PTSD from December 22, 1997.  
Thereafter, the veteran perfected a timely appeal requesting 
a higher initial disability evaluation.  During the pendency 
of the appeal, in a February 2000 Decision Review Officer's 
Decision, the veteran was granted a 70 percent disability 
evaluation for PTSD effective November 5, 1998.  In a June 
2000 VA Form 646, the veteran's representative argued that 
the veteran is entitled to a 100 percent disability 
evaluation for PTSD.  

As a disability may require re-evaluation in accordance with 
changes in a veteran's condition, it is essential in 
determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in August 1998.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various VA examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed for the equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  

The pertinent evidence of record shows that the veteran's 
PTSD symptomatology did not manifest until after he was 
discharged from service.  From approximately November 1986 to 
December 1995, the veteran received marriage counseling and 
readjustment counseling to help him cope with emotional 
tensions attributed to his service in Vietnam.  In a November 
1986 VA treatment note, the veteran was shown to have 
symptoms consistent with PTSD, but he was not officially 
diagnosed with PTSD at that time.  The veteran did not file a 
claim of entitlement to service connection for PTSD until 
December 1997. 
 
As a result of the veteran's claim of entitlement to service 
connection for PTSD, he was afforded a VA examination in July 
1998.  The examination report reflects that the examiner 
reviewed the veteran's claims file and noted that during the 
year prior to the examination the veteran had experienced the 
following symptoms: sleep difficulty at least one night per 
week, difficulty with his marriage, flashbacks approximately 
once a month, and difficulty with crowds.  The veteran was 
also noted to have hit people when they startled him.  
However, the veteran indicated that he did not believe that 
this had happened over the past year.  The veteran reported 
being upset by Operation Desert Storm, as it reminded him of 
Vietnam.  He also reported several instances of inappropriate 
behavior, including almost hitting his wife, putting his fist 
through a bedroom door and threatening to fight his 
supervisor.  During the examination, the veteran indicated 
that he was working regularly, doing a good job and that he 
had not lost any time from work during the previous year.  

Mental status exam revealed that the veteran's memory was 
intact, thought content was appropriate and related to the 
subject of discussion, his judgment and insight were normal, 
his affect and mood were appropriate, he was well oriented in 
all spheres, his memory for recent and remote events and 
recall were good, and he was not shown to have homicidal or 
suicidal ideations, although he reported holding a loaded gun 
to his head during the time of Operation Desert Storm.  The 
examiner concluded that the veteran had PTSD manifested by 
recurrent intrusive recollections, recurrent dreams, 
increased psychological distress during the time of Operation 
Desert Storm with physiological activity, avoidance of 
stimuli arousing recollections of Vietnam, restricted range 
of affect, a sense of foreshortened future, sleep difficulty, 
occasional irritability, difficulty concentrating, 
hypervigilance and an exaggerated startle response.  The 
examiner reported that there was no memory loss, no obsessive 
or ritualistic behavior, rate and flow of speech was normal, 
and he did not have panic attacks.  For a two week period 
during Desert Storm, the veteran had difficulty sleeping and 
talked with some of his Vietnam buddies and after that he was 
able to go back to work.  The VA examiner indicated that the 
veteran's symptoms were exacerbated during the time of 
Operation Desert Storm as it aroused recollections of the 
veteran's own Vietnam experience.  The examiner opined that 
during the time of Desert Storm, the veteran was more 
impaired and had a GAF score of 51 to 60.  During that time, 
the veteran was shown to function at a moderate level and was 
having difficulty with his wife and his co-workers.  For the 
period after Operation Desert Storm, the examiner assigned 
the veteran a GAF score of 61 to 70 and described the veteran 
as having mild conflicts with his co-workers and his wife.     

VA outpatient treatment records and progress notes dated 
November 1986 to May 1999 reflect that from November 5, 1998 
forward, the date of a VA treatment visit, the veteran's PTSD 
worsened.  From November 5, 1998 forward, the veteran was 
consistently assigned a GAF score of 45 due to increased 
symptoms including anxiety, sleep disturbance, nightmares, 
flashbacks, binge drinking, constricted affect, increased 
startle reaction at work and processing problems with 
hypervigilance.  A November 5, 1998 VA treatment record shows 
that the veteran's wife feared that he would hit her and that 
the veteran's co-workers acknowledged that the veteran was 
behaving differently and not joking around as he previously 
had.  The veteran was described as being withdrawn and was 
experiencing recurring dreams of being on patrol.  The 
veteran advised a VA physician that he was afraid that he was 
going crazy or losing his mind.  

A VA examination report dated in June 1999 shows that the 
veteran reported that after his last VA examination in July 
1998, his PTSD symptoms had worsened.  After that he came in 
for treatment and had been seen about once a month since last 
Novemrber.  Specifically, the veteran described increased 
sleep disturbance and dreams about Vietnam.  He also reported 
having difficulty at work and stated that his co-workers 
described him as being more irritable.  The veteran advised 
the examiner that he was getting along well with some of his 
co-workers, but not others.  The veteran added that he was 
more irritable during the day, because he had trouble 
sleeping.  The veteran stated that his wife was no longer 
sleeping in the same room with him and the veteran voiced his 
own fear of going to sleep, because of what he might do 
during his sleep.  On one occasion his wife found him walking 
from window to window with a pistol in his hand, looking for 
something outside.

The veteran reported that he and his wife were not getting 
along and that they had separated on three occasions during 
the previous two years.  As of the date of the examination, 
the veteran reported that he and his wife were back together, 
but that they often fussed and bickered.  The veteran 
indicated that he was still employed on a full-time basis and 
that he generally took several days off per month for 
appointments with physicians.  This time away from work did 
not count against him under his employer's leave policy, but 
rather was characterized as time taken under the employer's 
family medical leave policy.  The veteran was noted to have a 
regular routine of going to work every day, coming home and 
then going home for a five-mile walk.  While limited, the 
veteran's social activities consisted of going to work, 
walking, and visiting with relatives in the neighborhood.  
The veteran reported no problems with maintaining personal 
hygiene.

It was noted that the veteran reported being upset about the 
war in Kosovo and worrying about whether it would be another 
Vietnam situation.  He also stated that he was having 
difficulty thinking and being confused especially when he 
lost sleep.  He was also described as engaging in some 
obsessive or ritualistic behavior.  In this regard, the 
veteran reported having frequent thoughts of Vietnam and 
sometimes hearing voices and seeing people, although he knows 
they really are not there.  He indicated that sometimes he 
would cry while watching TV.  The veteran was also noted to 
have increased difficulty with weekly panic attacks, tension, 
anxiety, depressed mood, impaired impulse control and passive 
suicidal ideation.  On occasion, the veteran had come close 
to hitting his wife and admitted to passing thoughts of 
suicide and to actually putting a loaded pistol to his head.  
However, the veteran had not attempted suicide during the 
previous few months.  Further, it was noted that the veteran 
had never been hospitalized for treatment for his PTSD.  

The examiner opined that it was apparent that there had been 
a considerable deterioration in the veteran's condition over 
the previous year.  In view of the veteran's difficulty with 
relating to his co-workers, the serious impairment of his 
marriage, his seriously impaired judgment, his preoccupation 
with thoughts of Vietnam, his impairment of mood with 
constant episodes of depressed mood, anxiety, panic attacks, 
and passive suicidal ideation, the examiner assigned the 
veteran a GAF score of 41.  

The veteran's PTSD has been evaluated pursuant to the 
criteria set forth in 38 C.F.R. § 4.130 Diagnostic Code (DC) 
9411.  Using these criteria, in an August 1998 rating 
decision the veteran's PTSD was found to be 30 percent 
disabling from December 22, 1997 and in a February 2000 
Decision Officer's Decision, the veteran was assigned a 70 
percent disability evaluation for PTSD from November 5, 1998, 
the date of a VA outpatient treatment report reflecting a 
revival of this PTSD symptoms.  DC 9411 provides for a 30 
percent disability evaluation with the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is applicable where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
appropriate.  

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In reviewing the rating criteria in relation to the veteran's 
PTSD, the Board finds that for the period from December 22, 
1997 to November 5, 1998, the veteran's disability picture 
attributable to his PTSD is most consistent with the 30 
percent rating and does not warrant a higher evaluation.  The 
evidence does not suggest that his symptoms resulted in more 
than occasional decrease in work efficiency due to 
occupational and social impairment so as to warrant a 50 
percent evaluation.  For example, the clinical evidence does 
not show that the veteran suffered from circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, abstract thinking or disturbances of motivation and 
mood.  

Rather, the veteran's symptom complex most closely fits 
within the criteria for a 30 percent evaluation as assigned 
by the RO.  Although the veteran was shown to have sleep 
difficulty, difficulty with his marriage, some inappropriate 
behavior, recurrent intrusive recollections and dreams and 
increased psychological distress during the time of Operation 
Desert Storm, the veteran was shown to have satisfactory 
occupational and social behavior.  Specifically, the veteran 
indicated that he was working regularly, doing a good job and 
had not lost any time from work despite the presence of his 
PTSD symptoms.  Likewise, the veteran was noted to be 
oriented with an appropriate affect and mood, with normal 
judgment, insight and good memory.  Additionally, while the 
veteran reported having difficulty with his wife, it is 
apparent from the record that he was capable of dealing with 
the dynamics of the relationship and of maintaining the 
relationship.  

The Board also notes that in July 1998 a VA examiner 
characterized the veteran's PTSD as moderate and assigned a 
GAF of 61 to 70 and a GAF of 51 to 60 during the time of 
Operation Desert Storm.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 4.130, a 
GAF score of 51 to 60 is indicative of moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships).  While not 
controlling, the Board finds the GAF score of 51 to 60 
indicating moderate symptoms, the later score of 61 to 70 
indicating mild symptoms and the VA examiner's assessment 
that the veteran's PTSD symptoms were moderate to be 
probative and consistent with the assigned 30 percent rating 
for the period from December 22, 1997 to November 5, 1998. 

A review of this evidence, as discussed above, establishes 
that prior to November 1998, the veteran's PTSD was not 
productive of such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking and difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran was noted to have some difficulty with co-workers 
and with his wife, he was able to maintain his employment and 
he was also able to maintain his relationship with his wife.  
Based on the foregoing evidence, the Board finds that the 
veteran's disability picture from December 22, 1997, to 
November 5, 1998 was more nearly approximated by a 30 percent 
evaluation and that the preponderance of the evidence is 
against an evaluation in excess of 30 percent.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

From November 5, 1998 forward, the Board concludes that the 
veteran's disability picture attributable to his PTSD is most 
consistent with the currently assigned 70 percent disability 
rating and does not warrant a higher 100 percent disability 
evaluation.  The evidence does not suggest that his symptoms 
from November 5, 1998 have resulted in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  
Rather, the veteran's symptom complex most closely fits 
within the criteria for a 70 percent evaluation.  In June 
1999, a VA examiner opined that the veteran's condition had 
considerably deteriorated and assigned a GAF score of 41, 
indicative of "serious symptoms."  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  In support of the examiner's opinion that the veteran's 
condition has deteriorated, the record shows that the veteran 
has been shown to have some hallucinations, some 
inappropriate behavior/impaired impulse control, some 
difficulty thinking, seriously impaired judgment, feeling 
confused and passive suicidal ideation.  However, while these 
symptoms are certainly indicative of a decline in the 
veteran's condition, the evidence shows that despite his 
declining condition, the veteran has still been able to 
maintain his employment, his relationship with his wife and 
to engage in other limited social activities.  Specifically, 
the record demonstrates that the veteran continues to work 
even though his co-workers have noted he is more irritable.  
Further, it appears that the veteran is not losing 
substantial time from work and is only out of work to attend 
appointment with his physicians.  Likewise, the veteran and 
his wife are reunited after three previous separations.  With 
regard to other social activities, the veteran reports a 
daily routine, of working, coming home and then going for a 
five-mile walk.  Additionally, the veteran reports visiting 
with relatives in his neighborhood and he has not been shown 
to have any difficulty maintaining personal hygiene.  This 
evidence suggests sustained social and occupational 
capabilities in excess of the limitations contemplated by a 
100 percent disability evaluation.

Accordingly, based on a review of the evidence of record, the 
Board finds that the manifestations of the veteran's PTSD 
from November 5, 1998 are most consistent with the criteria 
set forth for a 70 percent disability evaluation.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for a higher 
evaluation, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

In conclusion, the Board also finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards" for any time 
period considered by this appeal.  See 38 C.F.R. § 
3.321(b)(1).  In this regard, there has been no assertion or 
showing that the veteran's disability has resulted in marked 
inference with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  To the 
contrary, the evidence shows that the veteran has maintained 
full-time employment.  He has taken some time off from work 
to attend medical appointments, but this time has been 
accounted for under his employer's family medical leave 
policy and has not disrupted or interrupted the veteran's 
employment.  Likewise, there is no evidence to show that the 
veteran has ever been hospitalized for treatment for his 
PTSD.  As such, the Board finds that criteria for submission 
for the assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not demonstrated in this case.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  



ORDER

An initial evaluation in excess of 30 percent for PTSD from 
December 22, 1997, to November 5, 1998 is denied.

An evaluation in excess of 70 percent for PTSD from November 
5, 1998 is denied. 


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

